Exhibit 10.2

BUSINESS UNIT PRESIDENT - ALPRO

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation.

Payout

Criteria:

   The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

Business Unit President - Alpro

   - 60% Financial Objectives            10% = Dean Foods Financial Objectives
           50% = Alpro Financial Objective(s)    - 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, rounded to the
nearest whole percentage, based on actual performance against approved
objectives. The individual objective factor is 0% - 150% of actual performance
against approved objectives.

Financial

Multiplier:

   The financial multiplier is the financial payout factor and is applied
against the individual objective factor, if the financial payout factor exceeds
100%. For plans with multiple financial components, the multiplier will be a
weighted average of each financial component. If the financial payout factor
does not exceed 100%, no multiplier is applied to the individual objective
factor.

 

1



--------------------------------------------------------------------------------

BUSINESS UNIT PRESIDENT - ALPRO

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Objectives

Performance

Payout Factor:

   Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan. The STI Plan Year is the same as the Dean Foods fiscal year.

Individual

Objectives:

   Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process. The Company will provide guidelines for the
determination of these awards on an annual basis. Adjustment of Targets /
Actuals:    Upon the recommendation of the CEO, the Compensation Committee may
(but has no obligation to) adjust the criteria, targets, actuals, or payout
scale upon the occurrence of extraordinary events or circumstances. Significant
acquisitions or dispositions of assets or companies or issuances or repurchases
of common stock or other equity interests may, at the Compensation Committee’s
discretion, result in an adjustment to the Dean Foods financial target or
plan-specific financial target.

Determination

of Individual Target Incentive:

   Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary. Definitions:    “Disability” is defined as permanent
and total disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Service Code (“Code”) or as defined by country legislation.   
“Retirement” is defined as (i) age fifty-five (55), so long as the Participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).    “Actively Employed” is defined as
the Participant must not have been terminated prior to the identified date.

 

2



--------------------------------------------------------------------------------

BUSINESS UNIT PRESIDENT - ALPRO

2010 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Eligibility:    Eligibility is determined by salary grade in the Company, or as
approved by the Executive Vice President Human Resources, or designate.
Participants must be actively employed by the Company on the last working day of
the Plan Year in order to receive an incentive award, except as otherwise
provided by regulatory provisions. If a Participant dies, becomes disabled, or
retires prior to the payment of awards, or if a Participant’s job is eliminated
and such job elimination makes the Participant eligible to receive benefits
under a Company severance plan or policy, the Participant may receive a payout,
at the time other incentive awards are paid, based on actual time in the
position and actual results of the company. Eligibility and individual target
amounts may be prorated. A Participant’s year-end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the pro-rated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible Participants who join the
Company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. There will
be no award made for employees hired after December 15th of the Plan Year.
Repayment Provision:    The Participant in this Plan agrees and acknowledges
that this Plan is subject to any policies that the Compensation Committee of the
Dean Foods Board of Directors may adopt from time to time with respect to the
repayment to the Company of any benefit received pursuant to this Plan,
including “clawback” policies. Plan Provisions    Should any of the provisions
in the above plan conflict with country regulatory provisions, local provisions
govern.

 

3